Citation Nr: 0727250	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  92-07 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for heart disease. 

2.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel
INTRODUCTION

This matter comes to the Board of Veterans' Appeals on appeal 
of rating decisions of the Department of Veterans Affairs 
(VA) Regional Office in St. Louis, Missouri (RO).

Procedural History

The veteran served on active duty from January 1951 to 
November 1952.

In September 1990, the RO received the veteran's request to 
reopen previously denied claims of service connection for 
heart disease and a psychiatric disorder.  In a March 1991 
rating decision, the RO determined that new and material 
evidence had not been submitted to reopen previously denied 
claims of entitlement to service connection for a heart 
disorder and a psychiatric disorder.  The veteran disagreed 
with the March 1991 decision and subsequently perfected an 
appeal by the timely submission of his substantive appeal (VA 
Form 9) in January 1992.

In a February 1996 decision, the Board determined that new 
and material evidence had not been submitted to reopen the 
previously denied claims of entitlement to service connection 
for heart and psychiatric disorders.  The veteran appealed 
the Board's February 1996 decision to the United States Court 
of Veterans Appeals (now known as United States Court of 
Appeals for Veterans Claims and hereinafter referred to as 
"the Court").  In a June 1997 Order, the Court affirmed the 
Board's determination that new and material evidence had not 
been submitted to reopen the claim for service connection for 
a psychiatric disorder.  That matter was therefore concluded.  

The Court additionally determined that new and material 
evidence had been submitted regarding the heart disorder.  
The Court vacated that part of the February 1996 decision in 
which the Board denied the veteran's request to reopen his 
previously denied claim of entitlement to service connection 
for a heart disorder and remanded that issue to the Board for 
additional development and readjudication.  

In March 1998 the Board remanded the claim for service 
connection for a heart disorder to the RO for additional 
development.  While the case was pending at the RO, the 
veteran, in May 1999, claimed entitlement to service 
connection for PTSD.   In a June 2000 rating decision the RO 
denied entitlement to service connection for PTSD.  The 
veteran perfected an appeal as to that decision.

The Board notes in passing that in denying service connection 
for PTSD the RO correctly did not address whether new and 
material evidence had been submitted to reopen a claim for 
service connection for a psychiatric disorder.  The veteran's 
PTSD claim, although involving a psychiatric disability, 
constitutes a new claim which has not been previously denied. 
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a newly diagnosed disorder, 
whether or not it is related to a previously diagnosed 
disorder, cannot be the same claim when the new diagnosis has 
not been previously considered.  See Ephraim v. Brown, 82 
F.3d 399, 401 (Fed. Cir. 1996).  [Compare Ashford v. Brown, 
10 Vet. App. 120 (1997) (reliance upon a new etiological 
theory is insufficient to transform a claim which has been 
previously denied into a separate and distinct, or new, 
claim).]  The RO had not previously adjudicated the issue of 
entitlement to service connection for PTSD.  New and material 
evidence is not required to consider the substantive merits 
of the claim for service connection for PTSD because PTSD had 
not been diagnosed prior to the RO's March 1991 denial of 
service connection for a psychiatric disorder.

The matter of service connection for heart disease and PTSD 
were both previously before the Board in August 2003.  At 
that time the case was remanded to the Agency of Original 
Jurisdiction (AOJ) via the VA Appeals Management Center (AMC) 
for additional notice and development as required by the 
Veterans Claims Assistance Act of 2000 (the VCAA).  The 
requested notice and development has been completed and in a 
February 2005 Supplemental Statement of the Case (SSOC) the 
matters were readjudicated and again denied and the matters 
were returned to the Board.  

In a June 2005 decision, the Board denied the veteran's 
claims of entitlement to service connection of heart disease 
and PTSD.  The veteran appealed the Board's June 2005 
decision to the Court.  In a November 2006 Order, the Court 
vacated the Board's June 2005 decision and remanded the case 
to the Board for readjudication consistent with the terms of 
that Order.  

The record reflects that a motion to advance this case on the 
docket was filed on the veteran's behalf by his 
representative in August 2007.  Taking into consideration the 
veteran's advanced age, his motion for advancement on the 
docket was granted by the undersigned.  See 38 C.F.R. § 
20.900(c) (2006).
  
For the reasons set out immediately below and based upon the 
contents of the Court's November 2006 Order, the appeal is 
REMANDED to the RO via the AMC.  VA will notify the appellant 
if further action on his part is required.


REMAND

The veteran is seeking entitlement to service connection for 
heart disease and PTSD.  

The veteran's service medical records are missing and are 
presumed to have been lost in a July 1973 fire at the 
National Personnel Records Center in St. Louis, Missouri 
(NPRC).  As noted by the Court in its November 2006 Order, 
when the veteran's service medical records are missing, VA's 
duty to assist includes exploring alternatives to the missing 
service medical records.  See Washington v. Nicholson, 19 
Vet.App. 362 (2005).  

In that regard, the Board notes that some alternative records 
have been sought and received.  Specifically, copies of daily 
sick reports have been located and associated with the 
veteran's VA claims folder.  However, the evidence of record 
clearly indicates that the veteran's service personnel 
records are not of record, nor have any attempts been made to 
obtain them.  In the brief submitted by VA to the Court, VA 
argued for remand of these claims based, in part, on the 
absence of discussion of these records or attempts to obtain 
them in the Board's prior decision.  Accordingly, based upon 
the current state of the record, the Board has determined 
that in order to carry out the intent of the Court's November 
2006 order, attempts must be made to obtain the veteran's 
service personnel records.   

Additionally, as noted by the Board in its June 2005 
decision, VA has repeatedly requested the veteran's 
cooperation in providing additional information which would 
be useful in the development of his claims.  However, to date 
the veteran has not responded to these information requests.  
Specifically, in a March 1998 letter, the veteran was asked 
to provide VA with a required release and description of 
records so that VA might obtain all of his private medical 
records, including additional records from Dr. H.S. and Dr. 
G.S.  Moreover, in a March 2004 letter the RO included its 
request for additional stressor information regarding the 
veteran's claimed PTSD stressor.  The veteran has refused to 
provide the first name or a consistent spelling of the last 
name of the complained-of individual who allegedly 
perpetrated the physical assault on the veteran.  
Accordingly, as additional sources of information are being 
sought, the Board believes that additional requests should be 
made to receive authorization to attempt to obtain the 
private medical records of Dr. H.S. and Dr. G.S. as well as a 
full description of the PTSD stressor.    

The Court has held that the duty to assist "is not always a 
one-way street" and that, "[i]f a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  VBA should attempt to obtain the 
veteran's service personnel records.  All 
efforts to obtain these records should be 
noted in the veteran's claims folder.  Any 
records so obtained should be associated 
with the veteran's claims folder.  

2.  VBA should contact the veteran in 
writing and request authorization to 
obtain the medical records of Dr. H.S. and 
Dr. G.S. and also to request that the 
veteran provide additional detail to 
include the full first and last name of 
the individual involved in his claimed 
PTSD stressor.  Any response received from 
the veteran should be associated with the 
veteran's claims folder.  If the veteran 
fails to respond this also should be 
noted.  

3.  If it is deemed to be necessary based 
on the state of the record, VBA may then 
undertake appropriate additional 
evidentiary development and/or 
readjudicate the veteran's claims.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



